Case 0:20-cv-62256-RAR Document 1 Entered on FLSD Docket 11/05/2020 Page 1 of 6




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                   FORT LAUDERDALE DIVISION
                                 Case No._________________________

 PAOLA RIJO,                                           )
                                                       )
                    Plaintiff,                         )
                                                       )
 v.                                                    )
                                                       )
 FIRSTSERVICE RESIDENTIAL, INC.,                       )
                                                       )
                   Defendant.                          )
                                                       )

                                            COMPLAINT

        Plaintiff, ( Plain iff ), s es he Defendan , ( Defendan ), and alleges as follows:

                                       NATURE OF ACTION

        1.      This action involves the application of the Family and Medical Leave Act of 1993,

 29 U.S.C. § 2601 et seq. ("FMLA").

                                   JURISDICTION AND VENUE

        2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331, 28 U.S.C.

 §1343(3) and (4) and 28 U.S.C. §2617.

        3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of occurred

 within this judicial district and because Defendant has its principal place of business within the

 district, reside in the judicial district and because the employment records of Plaintiff are stored or

 have been administered, in Broward County.

                                              PARTIES

        4.      At all times material, Plaintiff was and is a resident of Miami-Dade County, Florida.



                                       www.saenzanderson.com
                                                                                                      1
Case 0:20-cv-62256-RAR Document 1 Entered on FLSD Docket 11/05/2020 Page 2 of 6




        5.       At all times material to this Complaint, Plaintiff   as an eligible emplo ee as

 defined by the FMLA, 29 U.S.C. §2611(2)(A).

        6.       At all times material, Defendant is a foreign corporation doing business in Broward

 County, Florida. Defendant has its corporate headquarters in Broward County, Florida.

        7.       At all times material, Defendant was an emplo er as defined by 29 U.S.C.§

 2611(4).

                                   GENERAL ALLEGATIONS

        8.       At all times material, Plaintiff was employed by Defendant as a receptionist/

 receiver until her wrongful termination on or about June 3, 2020.

        9.       Defendant is a property management company doing business all throughout

 Florida. Plaintiff worked as a receptionist/ receiver at one of the multiple condominiums managed

 by Defendant.

        10.      Plaintiff performed her work admirably and was revered by her colleagues with

 whom she worked.

        11.      On or before May of 2020, Plaintiff learned that she was pregnant, but unfortunately

 s bjec o a high-risk pregnanc .

        12.      Being pregnan and being s bjec       o a high-risk pregnanc are both serious

 medical conditions under the FMLA.

        13.      Plain iff comm nica ed Defendan of her pregnanc           and of her     high-risk

 pregnancy.

        14.      Plaintiff also communicated to Defendant that she was going to give birth

 approximately in July or August of 2020.




                                      www.saenzanderson.com
                                                                                                   2
Case 0:20-cv-62256-RAR Document 1 Entered on FLSD Docket 11/05/2020 Page 3 of 6




        15.     At all times relevant, Plaintiff took approved time off to go see her doctors and for

 regular check-ups rela ed o her high-risk pregnanc .

        16.     On or about June 1, 2020, Plaintiff had to go to the emergency room for treatment

 d e o a condi ion rela ed o her high-risk pregnanc .

        17.     Plaintiff communicated Defendant of her visit to the emergency room and advised

 Defendant that she was going to go back to work as soon as her doctors allowed her to do so.

        18.     On or about June 3, 2020, Plaintiff went back to work. However, and to her surprise,

 Defendant did not allow her to work and terminated her employment.

                     COUNT I: INTERFERENCE WITH FMLA RIGHTS

                Plaintiff repeats and re-alleges paragraphs 1-1 as if fully stated herein.

                At all times relevant, Plaintiff   as an eligible emplo ee and en i led o lea e

 under the FMLA.

        21.     At all times material, Plaintiff gave proper notice to Defendant by informing

 DEFENDANT of his medical condition.

        22.     Plaintiff provided enough information for Defendant to know that her potential

 leave may be covered by FMLA.

        23.     Specifically, Defendant knew that Plaintiff was going to need intermittent leave to

 go see her doctors for check-ups related to her pregnancy and Defendant knew that Plaintiff was

 going to need leave at or around the time Plaintiff gave birth to her beautiful baby. Defendant knew

 the foregoing because Plaintiff told Defendant.

        24.     Defendant was aware of Plain iff s need for FMLA lea e.




                                     www.saenzanderson.com
                                                                                                   3
Case 0:20-cv-62256-RAR Document 1 Entered on FLSD Docket 11/05/2020 Page 4 of 6




        25.      Despite its knowledge of Plaintiff s serious medical condition and need for FMLA

 leave, Defendant failed to notify Plaintiff of her eligibility status and rights under the FMLA and

 failed to notify Plaintiff whether her leave was or could be designated as FMLA leave.

        26.      Instead of informing Plaintiff of her rights, Defendant terminated Plaintiff.

        27.      Defendant interfered with Plaintiff s righ s o ake leave under the FMLA and

 denied her the benefits to which she was entitled.

        28.      Plaintiff has been damaged.

        WHEREFORE, Plaintiff demands judgment against Defendant, as follows:

              a. Enter judgment in Plain iff s fa or and agains Defendan for i s iola ions of he
                 FMLA;

              b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of
                 benefits, future pecuniary loss, lost future earnings capacity;

              c. A ard Plain iff liq ida ed damages based on Defendan s cond c ;

              d. Award Plaintiff prejudgment interest on her damages award;

              e. Award Plaintiff reasonable costs and attorney's fees;

              f. Award Plaintiff any further relief pursuant to the FMLA; and,

              g. Grant Plaintiff such other and further relief as this court deems equitable and just.

                                       JURY TRIAL DEMAND

                 Plaintiff requests a trial by jury on all issues so triable.

                                COUNT II: FMLA RETALIATION

        29.      Gonzalez repeats and re-alleges paragraphs 1-18 as if fully stated herein.




                                        www.saenzanderson.com
                                                                                                     4
Case 0:20-cv-62256-RAR Document 1 Entered on FLSD Docket 11/05/2020 Page 5 of 6




        30.      Defendant terminated Plaintiff when it learned that Plaintiff had a serious medical

 condition that required intermittent leave and when it learned that Plaintiff was going to give birth

 (and therefore need FMLA leave) to her beautiful baby.

        31.      Defendant has intentionally engaged in unlawful employment practice in violation

 of the FMLA, by retaliating against Plaintiff for having engaged in a protected activity.

        32.      Plain iff s req es for righ and pro ec ion nder he FMLA was a direct and

 proximate cause of her termination.

        33.      As a direct and proximate result of the intentional violations by Defendant under

 the FMLA, Plaintiff has been damaged.

        WHEREFORE, Plaintiff demands judgment against Defendant as follows:

              a. En er j dgmen in Plain iff s fa or and against Defendant for its violations of the

                 FMLA;

              b. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                 benefits, future pecuniary loss, lost future earnings capacity;

              c. Award Plaintiff compensatory damages under the FMLA for embarrassment,

                 anxiety, humiliation and emotional distress Plaintiff has and continues to suffer;

              d. Award Plaintiff liquidated damages;

              e. Reinstatement;

              f. Award Plaintiff prejudgment interest on her damages award;

              g. Award Plaintiff reasonable costs and attorney's fees; and

              h. Grant Plaintiff such other and further relief as this court deems equitable and just.




                                       www.saenzanderson.com
                                                                                                      5
Case 0:20-cv-62256-RAR Document 1 Entered on FLSD Docket 11/05/2020 Page 6 of 6




                                   JURY TRIAL DEMAND

             Plaintiff requests a trial by jury on all issues so triable.




 Dated:         5, 2020.

                                                      By:__/s/Tanesha Blye
                                                      Tanesha Blye, Esquire
                                                      Fla. Bar No.:
                                                      Email: tblye@saenzanderson.com
                                                      Aron Smukler, Esquire
                                                      Fla. Bar No.: 297779
                                                      R. Martin Saenz, Esquire
                                                      Fla. Bar No.: 0640166
                                                      Email: msaenz@saenzanderson.com

                                                      SAENZ & ANDERSON, PLLC
                                                      20900 NE 30th Avenue, Ste. 800
                                                      Aventura, Florida 33180
                                                      Telephone: (305) 503-5131
                                                      Facsimile: (888) 270-5549
                                                      Counsel for Plaintiff




                                    www.saenzanderson.com
                                                                                        6
